ILND 450 (Rev.Case:   1:15-cv-02334
              10/13) Judgment in a Civil ActionDocument   #: 117 Filed: 08/05/19 Page 1 of 2 PageID #:5323

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

DR. REUBEN BARRETT,

Plaintiff,
                                                                  Case No. 15 CV 2334
v.                                                                Judge Manish Shah

ILLINOIS COMMUNITY COLLEGE DIST. NO.
515, et al.,

Defendants.

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $       ,

                          which         includes       pre–judgment interest.
                                        does not include pre–judgment interest.

        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


          in favor of defendant(s) ILLINOIS COMMUNITY COLLEGE DIST. NO. 515, BOARD OF
TRUSTEES OF ILLINOIS COMMUNITY COLLEGE DISTRICT NO. 515, SUSAN SOLBERG, CHRISTA
ADAM, MARIAN KELLY, MARIE HANSEL, and DEBRA PRENDERGAST,
          and against plaintiff(s) DR. REUBEN BARRETT.

        Defendant(s) shall recover costs from plaintiff(s).


                 other:

This action was (check one):

     tried by a jury with Judge Manish Shah presiding, and the jury has rendered a verdict.
     tried by Judge Manish Shah without a jury and the above decision was reached.
     decided by Judge Manish Shah on a motion.



Date: 8/5/2019                                                 Thomas G. Bruton, Clerk of Court
ILND 450 (Rev.Case:   1:15-cv-02334
              10/13) Judgment in a Civil ActionDocument   #: 117 Filed: 08/05/19 Page 2 of 2 PageID #:5324

                                                               /s/Susan McClintic , Deputy Clerk
